Case 7-19-cv-02303-PMH-LMS              Document 74         Filed in NYSD on 05/06/2021            Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK
                                  WHITE PLAINS DIVISION

  WESTCON GROUP, INC. NKA WESTCON-          )
  COMSTOR AMERICAS, A DIVISION OF           )
  SYNNEX CORPORATION,                       )
                                            )                     Case No. 7:19-cv-02303-PMH-AEK
                    Plaintiff,              )
                                            )
  vs.                                       )                       PLAINTIFF’S MOTION FOR
                                            )                        SUMMARY JUDGMENT
  CCC TECHNOLOGIES, INC., VENUS E.          )
  RODRIGUEZ, JUAN R. RODRIGUEZ, JAMES )
  POULL, AND GERI POULL,                    )
                                            )
                    Defendants.             )
  __________________________________________)

          COMES NOW, Plaintiff WESTCON GROUP, INC. NKA WESTCON-COMSTOR

   AMERICAS, A DIVISION OF SYNNEX CORPORATION, through its undersigned counsel,

   who move for summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure.

          In its Complaint, Plaintiff alleges causes of action for breach of contract and conversion

   against Defendants. For the reasons set forth in detail in the attached Memorandum of Law in

   Support of Plaintiff’s Motion for Summary Judgment, Plaintiff is entitled to summary judgment

   as a matter of law on all claims asserted by Plaintiff in this litigation in their entirety.

                                     Motion
          WHEREFORE, Plaintiff requests      denied
                                        that this   without
                                                  Court     prejudice
                                                        grant         for failure
                                                              its Motion          to comply with the
                                                                           for Summary
                                            Court's Individual Practices. Motions may not be filed without
                                            the Court's leave, which is to be obtained through the filing of
   Judgment, and award Plaintiff $1,092,733.07      in contract damages, litigation costs and attorney’s
                                            a pre-motion letter. The parties were directed to exchange
                                            Rule 4(E) summary judgment materials pursuant to the
                                            schedule
   fees, prejudgment interest, punitive damages    as asetresult
                                                            by the
                                                                 ofCourt           conversion
                                                                         at the 4/15/2021
                                                                    Defendants’                 and such
                                                                                           conference  prior
                                            to the filing of a pre-motion letter. Pre-motion letter(s)
                                            together
   other and further relief as this Court deems  just with
                                                        and the single Rule 56.1 Statement which includes
                                                             proper.
                                            the opposing party's responses thereto remain due 6/3/2021.

                                             SO ORDERED.

                                             _______________________
                                             Philip M. Halpern
                                             United States District Judge

                                             Dated: White Plains, New York
                                                    May 10, 2021
Case 7-19-cv-02303-PMH-LMS   Document 74   Filed in NYSD on 05/06/2021   Page 2 of 2




                                    s/ Howard E. Sutter III, Esq.
                                    Howard E. Sutter III, Esq.
                                    Sutter Law Firm, LLC
                                    200 East Main Street
                                    Easley, South Carolina 29640
                                    (864) 855-3114 Office
                                    (864) 855-3446 Fax
                                    HSutter@SutterLawSC.com

  Date: May 6, 2021                 ATTORNEYS FOR PLAINTIFF
                                    Pro hac vice
